 Case 1:21-cv-00030-CFC Document 18 Filed 05/20/20 Page 1 of 3 PageID #: 103




                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION


OMEGA PATENTS, LLC,
a Georgia limited liability company,            Case No. 1:20-cv-01907-SDG

      Plaintiff,

        v.

BAYERISCHE MOTOREN WERKE
AG, a Foreign company, and BMW OF
NORTH AMERICA, LLC,

      Defendant.


         UNOPPOSED MOTION FOR EXTENSION OF TIME TO
                  RESPOND TO COMPLAINT

      Defendant BMW of North America, LLC (“BMWNA”), hereby moves the

Court to extend the time for BMWNA to answer or otherwise respond to Plaintiff

Omega Patents, LLC’s (“Omega”) Complaint for a period of 60 days, through and

including August 3, 2020. BMW’s current deadline for responding to the Complaint

is June 4, 2020. BMWNA requests the extension because its headquarters are

located in New Jersey, which is currently under a stay-at-home order due to the

COVID-19 pandemic. It is unclear at present when the stay-at-home order will be


                                       -1-
    Case 1:21-cv-00030-CFC Document 18 Filed 05/20/20 Page 2 of 3 PageID #: 104




lifted. 1 BMWNA respectfully requests this extension to ensure a robust response to

the Complaint. Omega does not oppose this motion.

        A proposed order is submitted herewith.




Dated: May 20, 2020                         Respectfully submitted,

                                            /s/ Kara A. Specht
                                            Kara A. Specht (Ga. Bar No. 881687)
                                            Samhitha M. Medatia (Ga. Bar No. 432323)
                                            FINNEGAN, HENDERSON, FARABOW,
                                             GARRETT & DUNNER, L.L.P.
                                            271 17th Street, NW, Suite 1400
                                            Atlanta, Georgia 30363
                                            Telephone: (404) 653-6400
                                            Fax: (404) 653-6444
                                            Email: kara.specht@finnegan.com
                                            Email: samhitha.medatia@finnegan.com

                                            Counsel for Defendant BMW of North America,
                                            LLC




1
  See, e.g., New Jersey Stay-at-Home Order, Executive Order No. 107 (Mar. 21, 2020) available at
https://nj.gov/infobank/eo/056murphy/pdf/EO-107.pdf (indicating that the Order “shall remain in effect until
revoked or modified by the Governor”).


                                                        -2-
 Case 1:21-cv-00030-CFC Document 18 Filed 05/20/20 Page 3 of 3 PageID #: 105




                          CERTIFICATE OF SERVICE

      Counsel for Defendant BMW of North America, LLC hereby certifies that

on May 20, 2020 the foregoing UNOPPOSED MOTION FOR EXTENSION OF

TIME TO RESPOND TO COMPLAINT and [PROPOSED] ORDER were

electronically filed with the Clerk of Court using the CM/ECF system, which will

automatically send email notification of such filing to all counsel of record.



                                 /s/ Kara A. Specht
                                 Kara A. Specht (Ga. Bar No. 881687)
                                 FINNEGAN, HENDERSON, FARABOW,
                                  GARRETT & DUNNER, L.L.P.
                                 271 17th Street, NW, Suite 1400
                                 Atlanta, Georgia 30363
                                 Telephone: (404) 653-6400
                                 Fax: (404) 653-6444
                                 Email: kara.specht@finnegan.com

                                 Counsel for Defendant BMW of North America,
                                 LLC
